Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 71-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 71 is indefinite for respectively reciting 
A) ‘a main frame member mounted to a telecommunications chassis …;'
 ‘telecommunications equipment defining a plurality of connection locations in the form of connection ports‘ as there are no such limitations as telecommunications chassis and “connection ports” in the specification or any labeled items in the drawings as such, other than “splice chassis” in the specification which is no equivalent to the claimed invention, thus making the scope of the claim vague/indefinite.
B) the first type of telecommunications equipment defining a first width, the equipment mount being configured for receiving a second type of telecommunications equipment different than the first type of telecommunications equipment that also defines a plurality of connection locations in the form of connection ports, the second type of a second width that is different than the first width, 
C) ‘wherein at least one of the first type of telecommunications equipment and the second type of telecommunications equipment includes an adapter block’ since it is not clear what are these first type of telecommunications equipment and the second type of telecommunications equipment? And since the invention discloses various equipment such as connectors, fiber optic splitters, couplers, multiplexers/demultiplexers and so on and it is not clear what/which is/are the  telecommunication  equipment, thus such limitations making the scope of the invention indefinite/vague.       
Note that the drawings in the absence of specification are not considered precise in the terms of scales/sizes such as widths and heights.  The scope of the claim must be concise and clear; must have support in the specification and/or is clearly labeled in the drawings such that there will not be a second guessing as what the item or device of the claimed invention is. 

Claims 72-82 are also rejected because of dependency.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 71-82 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Solheid.” et al., US 20050100301 A1 and further in view of “Henschel”, James J. et al.
US 20030174996 A1.  
           Regarding claims 71, Solheid teaches a fiber optic telecommunications device (see figs. 1-85 and abstract/summary) comprising: 
A main frame member mounted to a telecommunication chassis (see at least Figs. 1, 20-27, 34-37, 77-83, including splice main frame member(s) such as removable main frame member 46 or cable main frame members such as 850 in fig.78;see at least parag. 0104, 0109, 0139, 0142-0143, 0154, 0156, 0179 and abstract), the main frame member defining an equipment mount ( clearly shown in at least Figs. 1, 20-27, 34-37, 77-83, and see at least parag. 0104, 0109, 0139, 0142-0143, 0154, 0156, 0179 and abstract) that is configured for removably (see at least pa. 0109) receiving a first type of  telecommunication  equipment defining a plurality of connection locations in the form of connection ports  (clearly shown in at least Figs. 1, 20-27, 34-37, 77-83, and see at least parag. 0104, 0109, 0139, 0142-0143, 0154, 0156, 0179 and abstract), the first type of  telecommunication  equipment defining a first width (see item  920, figs.  38-41), 
the equipment mount (i.e., 920, figs.  38-41, pa. 0162) being configured for receiving a second type of  telecommunication  equipment (i.e., 920, figs.  38-41, pa. 0162) different than the first type of  telecommunication  equipment that also defines a plurality of connection locations in the form of connection ports (i.e., similar to  fig. 41 or 4-6 and at least pa. 0164), the second type of  telecommunication  equipment defining a second width that is different than the first width (clearly  shown in at least fig. 39), wherein at least one of the first type of  telecommunication  equipment and the second type of  telecommunication  equipment includes an adapter block that is removably mounted to the  telecommunication  equipment (clearly shown n at least fig. 41, item adapter block can be coupled or separated/removed by unscrewing or unhinging the block from the frame) the adapter block including at least four connection locations in the form of connection ports that are integrally molded to define the adapter block that is removably mounted to the  telecommunication  equipment (clearly shown in at least fig. 940).
Though the different widths of the than the first and second types of  telecommunication  equipment shown in the above cited figures, nonetheless, Solheid states that the optical  adapter types of the equipment can be SC, FC, ST or other types.  Such adapters arguably would have different adapter size for the optical connections similar to the disclosed application (with the SC and LC connection types).  For clarity reason, Henschel teaches that an adapter can be modified to fit any type of connector types such as SC, LC,..types at least pa. 0120). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the adapter type(s) of Solheid to fit at least two different connector types with different “width” to provide optical connection flexibility to achieve a predictable result. 

With regard to claims 72-82 the combinational teachings of Solhid and Henschel with the same motivation as in rejection of claim 1, is analogous in rejection of these claims as follows:  
72. wherein the  telecommunication  equipment that includes the removably mounted adapter block is the second type of  telecommunication  equipment, and where the second width that is longer than the first width (see similar arguments as in claim 1 for size/fitting).  
73. A fiber optic telecommunications device according to claim 71, wherein at least one of the first type of  telecommunication  equipment and the second type of  telecommunication  equipment includes a plurality of adapter blocks that are removably mounted to the  telecommunication  equipment, each adapter block including at least four connection locations in the form of connection ports that are integrally molded with the adapter block (shown in at least fig. 41; also see fig. 50-58).  
74. A fiber optic telecommunications device according to claim 71, wherein the adapter block that includes at least four connection ports integrally molded with the adapter block is removably mounted to a respective  telecommunication  equipment via ramped tabs on both sides of the adapter block (shown in at least fig. 41; also see fig. 50-58)..  
75. A fiber optic telecommunications device according to claim 71, wherein only one of the first type of  telecommunication  equipment and the second type of  telecommunication  equipment includes an adapter block including at least four connection ports integrally molded with the adapter block that is removably mounted to the  telecommunication  equipment (shown in at least fig. 41; also see fig. 50-58).  
76. A fiber optic telecommunications device according to claim 71, wherein only one of the first type of  telecommunication  equipment and the second type of  telecommunication  equipment includes a plurality of removably mounted adapter blocks, each adapter block including at least four connection ports integrally molded with the adapter block (shown in at least fig. 41; also see fig. 50-58)..  
77. A fiber optic telecommunications device according to claim 71, wherein at least one of the first type of  telecommunication  equipment and the second type pf  telecommunication  equipment includes at least twenty-four connection locations in the form of connection ports (shown in at least fig. 41).  
78. A fiber optic telecommunications device according to claim 77, wherein the at least twenty-four connection locations in the form of connection ports are provided on adapter blocks that are removably mounted to the  telecommunication  equipment, wherein each adapter block includes at least four connection locations in the form of connection ports that are integrally molded with the adapter block (shown in at least figs. 41, 75-76, 73-74 with an obvious number of adapters fitting therein pa. 0177).  
79. A fiber optic telecommunications device according to claim 71, wherein at least one of the first type of  telecommunication  equipment and the second type pf  telecommunication  equipment includes at least twelve connection locations in the form of connection ports (shown in at least fig. 41; also see fig. 41, 57-58).  
80. A fiber optic telecommunications device according to claim 71, wherein the  telecommunication  equipment that includes the removably mounted adapter block defines openings on opposing sidewalls for receiving tabs of the removable adapter block (see at least fig. 50-58).  
81. A fiber optic telecommunications device according to claim 71, wherein the connection locations in the form of connection ports are configured for receiving LC-format connectors (see analogous arguments in claim 1).  
82. A fiber optic telecommunications device according to claim 71, wherein the equipment mount is configured for receiving the first and second types of  telecommunication  equipment with a snap-fit interlock (see parag. 0113, 0152, 0171 with a snap fit adapters with clip interlock and see analogous arguments for more than one type adapter in arguments presented in rejection of claim 1 is applicable in rejection of claim 82).

Response to Argument
Applicant's arguments filed on 7/29/2021, have been considered but but they are not persuasive. 
With regard to USC 112b rejection, Applicant asserts that: 
“As seen in the Amendments to the Claims section of this paper, claims 71-80 and 82 have been amended to address these concerns and to provide further clarity to the claims. Without acquiescing in the above rejection, firstly, the term "tray" has been replaced with the term "main frame member", which is clearly provided in the current specification (please see, for example, page 41, lines 12-18). And, the term "optical equipment" has been replaced with the term "telecommunications equipment", which is clearly defined in the specification (please see page 41, lines 7-11). It should be noted that one example embodiment of a telecommunications equipment may be provided by a "cassette" as discussed in the specification. According to certain embodiments of the specification, the term "equipment mount" can refer to certain structures of the main frame member 600 shown in FIG. 37 of the application that are configured for receiving telecommunications equipment. As shown in FIG. 37 of the present application, the depicted version of the main frame member 600 includes a first interlock structure 628 on a left wall 608, a second interlock structure 630 on a center divider 610, and a third interlock structure 632 on a right wall 606 of the main frame member 600 for mounting telecommunications equipment that provides fiber optic connection locations 616. All of the U.S. Patent Application Serial No. 16/892,014first, second, and third interlock structures 628, 630, and 632 can cooperate to receive telecommunications equipment in the form of fiber optic cassettes, as clearly discussed in the specification. 
For example, one example of a fiber optic cassette is depicted by reference numeral 660, and is shown in FIGS. 38-49. The fiber optic cassette 660 is shown as being mounted to the equipment mount of the "frame member 600" in FIGS. 38-40. Another example of a fiber optic cassette that can be mounted to the frame member 600 via the equipment mount formed from the first, second, and third interlock structures 628, 630, and 632 is shown in FIGS. 50-70 and is depicted as a fiber optic cassette 760. Yet, a further example of a fiber optic cassette that can be mounted to the frame member 600 via the equipment mount formed from the first, second, and third interlock structures 628, 630, and 632 is shown in FIGS. 74-89 and is depicted as a fiber optic cassette 1000. Finally, another example of a fiber optic cassette that can be mounted to the frame member 600 via the equipment mount formed from the first, second, and third interlock structures 628, 630, and 632 is shown in FIGS. 90-99 and is depicted as a fiber optic cassette 1100. 
However, as discussed in Applicants' previous Response, in addition the above-noted telecommunications equipment in the form of fiber optic cassettes, the equipment mount formed from the first, second, and third interlock structures 628, 630, and 632 is also configured to receive an adapter block in isolation that is not a full fiber optic cassette, but that can be used for patch through connection. That adapter block is depicted by reference numeral 640 and is shown in FIGS. 72-73 in isolation. The fiber optic cassettes 660, 760, 1000, and 1100 may be formed from or include two of such adapter blocks 640 at the front ends of their enclosures. And, as shown in the figures of the application, the fiber optic cassettes, which are separate equipment that define larger housings and interiors with radius limiters for providing different types of connectivity other than straight-through patching, define widths that are twice the width of a given adapter block 640. This is clearly shown, for example, in FIGS. 58-62 and 78 of the application, where the adapter blocks 640 are shown in exploded fashion, removed from the fiber optic cassettes 660, 760, 1000. The widths of the individual adapter blocks 640 are clearly different than the widths of the fiber optic cassettes 660, 760, and 1000. The fiber optic cassettes 660, 760, and 1000, which are examples of "telecommunications equipment" that can be mounted to the "main frame member" define widths that are twice as wide as those of a given U.S. Patent Application Serial No. 16/892,014adapter block 640, which is also considered a form of "telecommunications equipment" that defines "a plurality of connection locations in the form of connection ports" as clearly discussed in the specification. 
The key to the equipment mount formed from the first, second, and third interlock structures 628, 630, and 632 of the main frame member is that the equipment mount is designed to receive the larger fiber optic cassettes 660, 760, 1000 or the individual smaller adapter blocks 640 in isolation, where the cassettes 660, 760, 1000 define widths that are twice as wide as the stand-alone fiber optic adapter blocks 640. However, as discussed, they are all forms of "telecommunications equipment" that provide connection ports. 
In view of the above, the language of claim 71 mirrors exactly what is depicted in the specification where a first type of telecommunications equipment may be a fiber optic cassette and the second type of telecommunications equipment may be a fiber optic adapter block such as adapter block 640. And, as recited in claim 71, "wherein at least one of the first type of telecommunications equipment and the second type of telecommunications equipment includes an adapter block that is removably mounted to the telecommunications equipment, the adapter block including at least four connection locations in the form of connection ports that are integrally molded to define the adapter block that is removably mounted to the telecommunications equipment" can clearly refer to the fiber optic cassettes, which themselves have the removably mounted adapter blocks at the front ends of their enclosures, wherein such adapter blocks clearly include at least four connection location in the form of connection ports (e.g., adapter ports) that are integrally molded to define each adapter block’

The examiner responds that the applicant is trying to rationalize the claim limitation by comparing or defining various equipment with respect to the drawings and some excepts of the specification without specifically pointing out the cited claim limitation in the specification.
Applicant asserts that Solheid does not disclose or suggest a main frame member mounted to a telecommunications chassis that defines the inventive equipment mount. Neither the splice tray 46 nor the splice tray holders 1850 in Solheid can be considered the "main frame member" of claim 71 that includes the inventive equipment mount that has all of the features required by claim 71. And Solheid does not disclose or suggest a main frame member mounted to a telecommunications chassis that defines the inventive equipment mount. Neither the splice tray 46 nor the splice tray holders 1850 in Solheid can be considered the "main frame member" of claim 71 that includes the inventive equipment mount that has all of the features required by claim 71.
The examiner responds the term “a main frame member” is a broad limitation without specificity and thus structural members of a telecommunication frame or a chassis can be interpreted as “a main frame member”.  Secondly there are no clear “telecommunications chassis”  and “connection ports‘ in the specification and the examiner has a broadest reasonable interpretations on these limitations. 
Secondly, Solheid teaches a fiber optic telecommunications device (see figs. 1-85 and abstract/summary) including a main frame member mounted to a telecommunication chassis (see at least Figs. 1, 20-27, 34-37, 77-83, including splice main frame member(s) such as removable main frame member 46 or cable main frame members such as 850 in fig.78;see at least parag. 0104, 0109, 0139, 0142-0143, 0154, 0156, 0179 and abstract), the main frame member defining an equipment mount ( clearly shown in at least Figs. 1, 20-27, 34-37, 77-83, and see at least parag. 0104, 0109, 0139, 0142-0143, 0154, 0156, 0179 and abstract) that is configured for removably (see at least pa. 0109) receiving a first type of  telecommunication  equipment defining a plurality of connection locations in the form of connection ports  (clearly shown in at least Figs. 1, 20-27, 34-37, 77-83, and see at least parag. 0104, 0109, 0139, 0142-0143, 0154, 0156, 0179 and abstract), the first type of  telecommunication  equipment defining a first width (see item  920, figs.  38-41), 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883